Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 1 of 7 PageID #: 798




                                               October 28, 2019


 By ECF
 Honorable Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Benitez v. City of New York, et al.
                Dkt. No. 17-cv-03827 (SJ)(SJB)

 Dear Judge Bulsara:

        I write on behalf of Plaintiff for an Order compelling Defendant City of New York to
 comply with Plaintiff’s Fifth Set of Requests for the Production of Documents and, consistent with
 the Court’s Order dated August 25, 2019, to produce Queens County Assistant District Attorney
 Deborah Pomodore for a deposition no later than November 30, 2019. The parties have conferred
 to no avail. We seek prompt disclosure of the requested discovery because it directly relates to
 upcoming Monell depositions of Acting D.A. John M. Ryan and other executives beginning
 November 5.

                                  Relevant Factual Background

         This lawsuit alleges individual, investigative misconduct by two detectives and a Queens
 County ADA (not Ms. Pomodore) in manufacturing false identification evidence at a lineup; it
 also seeks to hold the City of New York liable for Brady and other fair trial violations which also
 were a substantial cause of Plaintiff’s wrongful conviction. It is relative to this Monell claim that
 we seek the documents, which relate to the Office’s response to Brady-violation allegations and
 findings in 2012-13 concerning the prosecution of another criminal defendant, Petros Bedi.

         Plaintiff’s Amended Complaint alleges that the misconduct for which the City is liable
 includes Queens County prosecutors’ withholding of Brady material, influencing a witness to give
 false testimony, failing to correct false testimony, presenting plainly inadmissible hearsay
 testimony at trial in violation of Plaintiff’s Confrontation Clause and Fair Trial rights, and making
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 2 of 7 PageID #: 799




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 2

 false or misleading argument during summation. It alleges this conduct was proximately caused
 by the D.A.’s Office’s deliberate indifference to such misconduct through its failure to adequately
 train, supervise and discipline its employees in such areas.

          In particular, the evidence obtained in discovery so far shows that the Office was
 deliberately indifferent to Brady compliance by utterly failing to establish, or train prosecutors in,
 any information management system regarding Brady material. Prosecutors were not trained to
 make, and in fact were discouraged from making, records of such information and from searching
 it out. Meanwhile, they were evaluated on their success in winning convictions, but virtually never
 disciplined or evaluated for violating the fair trial rights of the defendants they prosecuted. As a
 result, trial prosecutors would either deliberately, recklessly, negligently, or ignorantly fail to
 disclose impeachment and exculpatory information that Brady required them to disclose. The
 evidence in this case shows that Brady material was withheld either deliberately or due to the
 absence of any information management system.

        The records that Plaintiff seeks from the Bedi prosecution are likely to support Plaintiff’s
 Monell theory. In that case, prosecuted by ADA Pomodore, Bedi, in 2012, 12 years after his
 conviction, obtained portions of the witness security file of one of two eyewitnesses, Seraphim
 Koumpouras. In his trial testimony, Koumpouras claimed he had been assisted in relocating by
 D.A.’s detective-investigators because he feared defendant Bedi, but he falsely denied that the
 Office had paid any of his expenses. ADA Pomodore not only failed to correct his false testimony
 but argued in summation he had been completely honest and had no motive or interest to lie. The
 undisclosed records showed that, contrary to being in fear, he initially had refused any relocation.
 Then, they showed, in addition to receiving thousands of dollars in housing payments on his behalf,
 he signed 16 cash receipts acknowledging personal receipt of approximately $3,000 in cash.

         On August 13, 2012, Bedi filed a 440 motion seeking to vacate his conviction. Before
 doing so, his counsel handed the motion to the D.A.’s Office to review, but it decided to resist the
 motion. The Office’s papers, prepared in part by District Attorney Brown’s chief counsel, Robert
 J. Masters, defended Pomodore on the basis that, due to the Office’s practice of walling off witness
 security records from trial prosecutors, she did not have actual knowledge of the records’ contents.
 On March 13, 2013, the court vacated the conviction on the basis that Pomodore had violated her
 constitutional obligation to find out and disclose impeachment information in her Office’s
 possession and to correct her witness’s false testimony.

          Earlier this year, in Bellamy v. City of New York, No. 12-cv-1025 (E.D.N.Y.) (AMD)(PK),
 the plaintiff asked for permission to file a motion to compel the City to disclose emails between
 Pomodore and the prosecutors who prepared the D.A.’s opposition papers in order to determine
 what was known or discussed about her knowledge and actions in the Bedi trial. Such information
 was relevant, the plaintiff contended, to prove his theory in that case that the Office had a deliberate
 policy of walling off witness security information so that it would not be adequately disclosed at
 trial. See Bellamy, No. 12-cv-1025 (E.D.N.Y.) (AMD)(PK), Parties’ Joint Status Letter dated May
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 3 of 7 PageID #: 800




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 3

 8, 2019, ECF No. 221, at 7. The City opposed the plaintiff’s request on the basis, inter alia, that
 the D.A.’s Office had “acknowledged” that Pomodore had not received all the Koumpouras
 information and records and thus Bellamy already had all he needed to prove his theory. See id.,
 ECF No. 221, at 8-9. At oral argument on May 14, the court accepted the City’s view. See id.,
 5/14/19 H. Tr. 22-23. In its written order, the court denied Bellamy’s request to file a formal
 motion to compel but gave him “leave to renew upon a showing that there is a substantial need for
 such discovery.” Id., Minute Entry dated May 14, 2019.

        Thereafter, in response to a different discovery request, the City disclosed a handful of
 heavily redacted e-mails and notes to Bellamy’s counsel pertaining to Bedi which are marked
 “Confidential” under a protective order in that case. These materials appeared to have been
 prepared following the Office’s receipt of the draft 440 motion and in reaction to coverage of the
 motion’s filing in the news media.1

         On September 10, 2019, Benitez served upon the defendants a Fifth Set of Requests for the
 Production of Documents, all pertaining to the Bedi case. Benitez sought disclosure of all
 memoranda, e-mails and correspondence by and between Pomodore, the Office’s chief executives,
 and Jennifer Hagan, the appeals attorney who, along with Masters, prepared the Office’s
 opposition to Bedi’s 440 motion, from May 1, 2012 (when Bedi’s counsel provided a pre-filing
 copy of the motion) through September 30, 2013, which was about six weeks after the motion was
 granted; all witness security records for the two witnesses, Koumpouras and James Mirtsos2; all
 statements by Pomodore concerning her knowledge of witness security expenditures on behalf of
 such witnesses; statements by Albert Vilardi (former chief of the witness security program),
 concerning his knowledge of such expenditures and any interactions he had with the two witnesses;
 all protective orders, and applications therefor, signed by the court allowing the People to withhold
 any information about the two witnesses from the defense, and all material witness applications
 and warrants in connection with the Bedi prosecution. For a variety of reasons, addressed below,
 the City opposed the Fifth Set of Document Requests in its entirety. A copy of Plaintiff’s discovery
 demand is attached as Exhibit A, and Defendants’ response is attached as Exhibit B.

         Earlier this month, the parties to this case, and to two other Monell cases involving the
 Queens D.A.’s Office, Bellamy and Taylor v. City of New York, et al., 18-CV-5500 (NG)(ST),
 agreed to a joint Monell deposition and discovery plan under which certain depositions will be
 taken jointly for purposes of all three cases and all Monell document discovery will be shared.
 This stipulation was submitted for the Court’s approval on October 25, 2019. See ECF No. 87-1.
 Under this stipulation, the parties, anticipating this motion, agreed: “[N]othing … precludes a party
 from presenting to an appropriate judge an argument that such issue is not definitively resolved or

 1
   Undersigned counsel at the time of this disclosure was “of counsel” to Bellamy’s attorneys of record, and has since
 formally appeared, along with Emery, Celli, Brinckerhoff & Abady, as one of Bellamy’s attorneys of record. The
 undersigned also represented Bedi.
 2
   Plaintiff inadvertently omitted Koumpouras from this particular request but Defendants have agreed to deem the
 request to encompass his records as well as any of Mirtsos.
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 4 of 7 PageID #: 801




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 4

 that the facts or the claims in a particular case distinguish the ruling made by Judge Kuo [in the
 Bellamy case].” Id., ¶ 4.

         The undersigned also represents the plaintiff in the Taylor case. The requested Bedi records
 are relevant to the plaintiff’s theory there as well. Plaintiff there contends that the trial prosecutor
 deliberately withheld some impeachment material and recklessly failed to obtain other
 impeachment material in other files in the Office she knew existed, because, as in the Benitez case,
 she had been encouraged to win at all costs, had no fear of disciplinary consequences, and did not
 search out Brady material in Office files possessed by other prosecutors.

                                                Argument

        Defendants object wholesale to Plaintiff’s fifth discovery demand. They argue that the
 Bedi-related records are not relevant or proportional to the needs of this litigation, where Benitez’s
 case does not involve suppression of witness security benefits, the D.A.’s Office has already
 acknowledged that Pomodore did not know about the witness security benefits, and Plaintiff’s
 counsel has access to the limited disclosures concerning witness security made in Bellamy.
 Defendants also argue res judicata and work product and deliberative process privileges.

         The four requirements of res judicata include: “(1) the identical issue was raised in a
 previous proceeding; (2) the issue was actually litigated and decided in the previous proceeding;
 (3) the parties had a full and fair opportunity to litigate the issue; and (4) the resolution of the issue
 was necessary to support a valid and final judgment on the merits.” Wyly v. Weiss, 697 F.3d 131,
 141 (2d Cir. 2012) (internal quotation marks and citation omitted).

         Defendants have failed to meet any, let alone all, of the four requirements. First, Plaintiff
 Benitez was, and is not, a party to the Bellamy litigation. Nor may Defendants argue that Benitez,
 although a nonparty, should nonetheless be precluded because of his similar interests to Bellamy,
 or because they now share the same counsel. There is no broad “virtual representation” exception
 to the general rule against extending the preclusive effect of a judgment to a nonparty, see Taylor
 v. Sturgell, 553 U.S. 880, 904 (2008), and the showing of parallel interests or even the use of the
 same attorney in both suits is not a sufficient basis for preclusion, Algie v. RCA Glob. Commc’ns,
 Inc., 891 F. Supp. 839, 853–54 (S.D.N.Y. 1994), aff’d, 60 F.3d 956 (2d Cir. 1995). Moreover,
 here, undersigned counsel was a mere consultant to Bellamy at the time the Bedi issue was litigated
 and did not handle that motion.

         Neither has Plaintiff Benitez been given a full and fair opportunity to litigate his entitlement
 in his case to the Bedi materials. The Bedi materials are highly relevant to this case for various
 reasons that were not submitted to Judge Kuo or ruled upon by her when the issue, with no briefing
 by the plaintiff, was decided in Bellamy after a short oral argument. Benitez does allege in his
 complaint, as does Bellamy, that the Office had a practice of walling off impeachment material
 concerning witnesses from trial prosecutors. He alleges such a practice was so brazenly
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 5 of 7 PageID #: 802




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 5

 unconstitutional that it communicated to prosecutors the Office’s attitude of deliberate indifference
 to Brady violations. However, Benitez’s Monell theory is much more comprehensive than that.

         Benitez’s Amended Complaint alleges that the D.A. and his executives were deliberately
 indifferent to Brady and related fair trial violations and communicated that all that really mattered
 was winning. They deliberately failed to adopt recordkeeping policies and practices that would
 reasonably bring about Brady disclosure, failed to investigate or discipline prosecutors who
 committed such violations, and meanwhile rewarded prosecutors for winning. In this case, the
 Office’s practice not to keep records caused the highly foreseeable result that the grand jury
 assistant would not know that the lineup had been so suggestive that the identification was totally
 unreliable and could not serve as the basis for the indictment. It further resulted in the subsequent
 ignorance of the hearing and trial prosecutors about Brady material, thereby making it impossible
 for them to even consider whether to disclose it to the defense. The failure to properly supervise,
 investigate and discipline prosecutors concerning their Brady and fair trial obligations further
 encouraged the various prosecutors who were involved in this case to be indifferent to their
 obligations to record, find out about, and disclose such information and, relatedly, to refrain from
 offering and to fail to correct false or misleading evidence and argument.

         Moreover, the time frame, subject matter, authors, and recipients of the e-mails requested
 here somewhat overlap with, but are broader than those requested in Bellamy. Compare Ex. C (e-
 mail search parameters sent by Plaintiff’s counsel to defense counsel), with Bellamy v. City of New
 York, No. 12-cv- 1025 (E.D.N.Y.) (AMD)(PK), ECF No. 221-1, ¶ 15. Plaintiff specifically seeks
 all witness security records for Koumpouras (the entire file was not disclosed in Bedi) and any
 such records for Mirtsos (none were disclosed at all). He seeks all relevant statements by
 Pomodore and the head of witness security, Albert Velardi. And he seeks any material witness
 applications and orders which would be relevant to the witnesses’ credibility if they refused to
 cooperate and had to be arrested before they appeared in court.

         Lastly, Judge Kuo’s ruling was not a “final judgment.” Discovery orders are interlocutory
 in nature. See Hardy v. Knapp, 27 F. App’x 24, 26 (2d Cir. 2001). Moreover, Judge Kuo denied
 the Bellamy motion without prejudice, and with leave to renew, which necessarily indicates that
 her decision was not final. Accord In re Greenwald, 48 B.R. 263, 270 (S.D.N.Y. 1984) (“A
 dismissal without prejudice is not a final determination on the merits of a claim” and is insufficient
 for the purposes of res judicata).

          The work product privilege, as codified in Fed. R. Civ. P. 26(b)(3), does not apply here.
 The party asserting the privilege must establish its requisite elements. See, e.g., U.S. v.
 Construction Products Research, Inc., 73 F.3d 464 (2d Cir. 1996). Defendants must show that
 “the documents were prepared principally or exclusively to assist in anticipated or ongoing
 litigation.” Id. (citations omitted). The burden is a heavy one, and the privilege is recognized
 “only to the very limited extent that…excluding relevant evidence has a public good transcending
 the normally predominant principle of utilizing all rational means for ascertaining truth.” Trammel
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 6 of 7 PageID #: 803




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 6

 v. United States, 445 U.S. 40, 50 (1980). Furthermore, the work product privilege is not absolute,
 and work product can be produced upon a showing that the party seeking discovery has a
 substantial need for the materials and that the party is unable without undue hardship to obtain the
 substantial equivalent of the materials by other means. Fed. R. Civ. P. 26(b)(3)(A)(ii).

        Here, Defendants have provided no privilege log, as required by Fed. R. Civ. P. 26(b)(5).
 They simply repeat the same boilerplate objection for all six document requests. They thus make
 it impossible to credit or evaluate their claim with regard to individual documents.

          Second, the work product privilege does not apply to materials prepared by a nonparty,
 even if the material was created in contemplation of that nonparty’s own pending or anticipated
 litigation, because the privilege, as codified in Rule 26(b)(3), was intended to preserve the
 “competitive balance between the litigants, a concern not directly implicated by discovery from a
 non-party.” See Ramsey v. NYP Holdings, Inc., No. 00 CIV.3478(VM)(MHD), 2002 WL
 1402055, at *6-7 (S.D.N.Y. June 27, 2002) (collecting cases). This principle has been applied to
 a nonparty District Attorney’s Office for records sought in § 1983 litigation. See, e.g., Howell v.
 City of New York, No. CV06-6347(ERK)(VVP), 2007 WL 2815738, at *2 (E.D.N.Y. Sept. 25,
 2007) (Pohorelsky, M.J.); Abdell v. City of New York, No. 05 CIV. 8453 KMK JCF, 2006 WL
 2664313, at *3 (S.D.N.Y. Sept. 14, 2006).

          Third, where the central issue in this litigation is the executives’ investigation into the
 allegations of prosecutorial misconduct and their state of mind is itself in dispute, the material
 sought is factual and the work product privilege does not apply. Moreover, much of the material
 concerns the Office’s formulation of a public response to negative news media coverage, and thus
 was not prepared for the primary or exclusive purpose of assisting in anticipated or pending
 litigation. Even if some of the requested information is characterized solely as opinion or legal
 strategy, Plaintiff has a substantial need for the materials. They are the best evidence of
 policymakers’ candid thinking and thus of their state of mind. The upcoming Monell depositions
 are not a sufficient alternative. The events occurred many years ago, the deponents may lack full
 memory, and they are motivated to give self-serving testimony that the documents may contradict.

         Nor does deliberative process privilege apply. As discussed above, in the context of this
 case, where the state of mind is a factual issue, much of the requested information is “purely
 factual.” MacNamara v. City of New York, 249 F.R.D. 70, 89 (S.D.N.Y.2008). Second, the
 deliberative process privilege does not protect deliberative communications that were “part of a
 routine and ongoing process” to determine whether there had been compliance with existing
 procedures and whether disciplinary action was warranted, see, e.g., Charles v. City of New York,
 No. 11-CV-0980 KAM JO, 2011 WL 5838478, at *1 (E.D.N.Y. Nov. 18, 2011) (Orenstein, M.J.).
 Third, “Where [as here] the decision-making process itself is the subject of the litigation, the
 deliberative privilege may not be raised as a bar against disclosure of critical information.” Burka
 v. New York City Transit Auth., 110 F.R.D. 660, 667 (S.D.N.Y. 1986) (citations omitted) (text in
 brackets added); see also, e.g., Marisol A. v. Giuliani, No. 95 Civ. 10533(RJW), 1998 WL 132810,
Case 1:17-cv-03827-SJ-SJB Document 89 Filed 10/28/19 Page 7 of 7 PageID #: 804




 Hon. Sanket J. Bulsara
 October 28, 2019
 Page 7

 *7 (S.D.N.Y. Mar. 23, 1998) (“The mental process, which are normally privileged … may also be
 discoverable where there are allegations of misconduct or misbehavior.”). In particular, “[i]n a
 civil rights action where the deliberative process of State or local officials is itself genuinely in
 dispute, privileges designed to shield that process from public scrutiny must yield to the overriding
 public policies expressed in the civil rights laws.” Grossman v. Schwarz, 125 F.R.D. 376, 381
 (S.D.N.Y. 1989).

         Here, Plaintiff Benitez is entitled to challenge the Office’s unsubstantiated position in the
 Bedi litigation, and the City’s “admission” in Bellamy, that Pomodore did not have actual
 knowledge of the contents of the witness security files. Suspiciously, Pomodore provided no
 affidavit in Bedi and has resisted being deposed in this case for a year. Rather than constitute an
 “admission,” the D.A.’s position in Bedi that she lacked actual knowledge was asserted to protect
 her against a finding that might lead to discipline by the court’s Grievance Committee; it was self-
 serving. Moreover, Plaintiff is entitled to find out whether her failure to disclose resulted from
 indifference, wilfulness, recklessness, or negligence, and relatedly whether executives
 conscientiously investigated this issue with an eye towards disciplining her for her constitutional
 violations, were indifferent themselves, or, worse still, endorsed and ratified her misbehavior.

         Lastly, Defendants have made no showing that disclosure would be burdensome or
 oppressive. As to e-mails under Document Request No. 1, Plaintiff provided defense counsel with
 a list of narrow search parameters (see Ex. C). We have asked defense counsel to have the
 documents ready to produce following this Court’s decision and in time for the upcoming
 depositions. We request such disclosure within three days of the court’s decision.

         As for ADA Pomodore’s deposition, the City has agreed to produce Pomodore but has
 stated she will not appear on the noticed date of November 20 (which Plaintiff scheduled in the
 beginning of September), and, despite our numerous requests, has not provided any alternative
 dates—Plaintiff has been trying to take her deposition for nearly a year. Should Defendants agree
 to a mutually convenient date for Pomodore’s deposition before this motion is decided, Plaintiff
 will withdraw this portion of his motion.

                                               Respectfully submitted,

                                                       /s/
                                               Joel B. Rudin
                                               Counsel for Plaintiff

 cc:    Erin T. Ryan, Esq. (by ECF)
        Richard Bahrenburg, Esq. (by ECF)
        Assistants Corporation Counsel
        Counsel for Defendants
